Case: 19-60825     Document: 00515804031         Page: 1     Date Filed: 03/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 31, 2021
                                  No. 19-60825                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Vilma Dolores Argueta-Canales,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 453 026


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Vilma Dolores Argueta-Canales is a native and citizen of El
   Salvador. She petitions for review of an order of the Board of Immigration
   Appeals (BIA) dismissing her appeal from an order of an Immigration Judge
   (IJ) denying her application for asylum, withholding of removal, and relief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60825      Document: 00515804031           Page: 2    Date Filed: 03/31/2021




                                     No. 19-60825


   under the Convention Against Torture (CAT). The petition for review is
   denied in part and dismissed in part.
          Argueta-Canales contends that the BIA erred in holding her claimed
   particular social groups noncognizable. For a proposed particular social
   group to be cognizable, it must, inter alia, exist independently of the harm
   asserted and not be defined circularly by the persecution suffered. Gonzales-
   Veliz v. Barr, 938 F.3d 219, 230-32 (5th Cir. 2019). Argueta-Canales’s
   proposed social group “women victims of rape” is defined by, and does not
   exist independently of, the harm asserted by the group members. See id. at
   232. This portion of the petition for review is denied.
          Regarding the proposed social groups “victims of abuse by their
   parent(s)” and “victims of threats by gang members,” Argueta-Canales did
   not file a motion asking the BIA to reconsider whether she adequately
   articulated those two groups to the IJ. Likewise, Argueta-Canales did not file
   a motion to have the BIA reconsider its decision that her request for
   humanitarian asylum was not adequately presented to the IJ. Failure to
   exhaust an issue creates a jurisdictional bar. Roy v. Ashcroft, 389 F.3d 132, 137
   (5th Cir. 2004). This portion of the petition for review is dismissed. See id.
          An applicant who does not carry her burden of proof for asylum does
   not meet the higher standard for withholding of removal. Orellana-Monson
   v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). Because Argueta-Canales did
   not meet the lower burden for asylum, the BIA did not err in denying her
   request for withholding of removal. See id. This portion of the petition for
   review is denied.
          Although Argueta-Canales argues that the IJ erred by determining
   that she could reasonably relocate within El Salvador to avoid harm, the BIA
   specifically did not address that issue. This court reviews the opinion of the
   BIA and does not address the opinion of the IJ unless it impacted the BIA’s




                                           2
Case: 19-60825      Document: 00515804031           Page: 3    Date Filed: 03/31/2021




                                     No. 19-60825


   decision. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). This portion
   of the petition for review is dismissed. See Castillo-Rodriguez v. INS, 929 F.2d
   181, 183 (5th Cir. 1991).
          To qualify for relief under the CAT, an applicant must establish that
   the government of her home country would instigate, consent to, or
   acquiesce in her torture. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir.
   2015). The BIA’s conclusion that Argueta-Canales did not prove that she
   would be tortured by, or at the instigation of, or with the consent or
   acquiescence of, a public official or other person acting in an official capacity
   is based on the evidence presented and is substantially reasonable. See
   Revencu v. Sessions, 895 F.3d 396, 401 (5th Cir. 2018). This portion of the
   petition for review is denied.
          DENIED IN PART; DISMISSED IN PART.




                                          3